Upon motion to vacate supersedeas it appears that the order for a supersedeas was made by a Justice of this Court August 22, 1930, that the order of the Circuit Judge fixing the amount and condition of the bond to be executed was made August 25, 1930, and that the bond filed is dated July 23, 1930. The statute and the orders made contemplate a bond executedafter and in accordance with the order fixing the amount and condition of the bond. The statute also contemplates that the order shall require the bond to be in such amount and so conditioned as to duly protect the rights of the obligees. The supersedeas is vacated with leave to apply to the Circuit Judge for an appropriate order fixing the amount and condition *Page 758 
of a bond to be executed, approved and filed as required by law.
It is so ordered.
TERRELL, C. J., and WHITFIELD, STRUM and BUFORD, J. J., concur.